DETAILED ACTION
The amendment filed on 1/26/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 12 recites “the electronic control unit determines a number of standing passengers present in the compartment”, the original disclosure only the discloses that the compartment could be a platform for passengers to remain standing (Paragraph 0034) but is silent on the electronic control unit being able to determine and count only the people standing as is claimed.  The limitation “determines a number of standing passengers” requires the electronic control unit count the standing passengers which was not originally described.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “an image acquisition system” in lines 3-4, it is unclear how this is different from the camera recited in claim 1 line 4.  It appears the image acquisition system is a double inclusion of the camera and should be changed to “the camera”.
Claim 18 recites “the image acquisition system” in line 2, there is insufficient antecedent basis for this limitation.  It is further unclear how this is different from the camera recited in claim 1 line 4.  It appears the image acquisition system is a double inclusion of the camera and should be changed to “the camera”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-11, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2007-326442, translated) in view of Moores, JR. et al. (US 2004/0201738 A1).  
Regarding claim 1, Nakamura discloses a method for transporting a plurality of vehicles hauled by a cable (Paragraph 0002), comprising: 
information (ON/OFF signal from human body detection sensor 15, Paragraph 0023) representative of a compartment of a vehicle of the plurality of vehicles;
- retrieving (Paragraph 0023 lines 5-8) an identifier (19) of the vehicle; and 
- recording (Paragraph 0023 lines 5-8, “stores”) the identifier and the information representative of the compartment of the vehicle with the identifier in a non-volatile memory.
Nakamura does not disclose generating at least one image representative of a compartment of a vehicle of the plurality of vehicles by means of a camera mounted to a station outside the plurality of vehicles, the at least one image allowing computation of a number of passengers in the compartment of the vehicle.  However, Moores, JR. et al. discloses a similar device (Figure 9) that includes generating at least one image representative of a compartment (Paragraph 0048 and lines 5-7 of 0049) of a vehicle (chair) of the plurality of vehicles by means of a camera (15) mounted to a station outside the plurality of vehicles (Figure 9), the at least one image allowing computation of a number of passengers in the compartment of the vehicle (this limitation does not require computation as argued by Applicant in the response filed 1/26/21 on Pages 7-8, any picture would allow for computation and therefore the limitation is met) for the purpose of automatically photographing individuals and storing the photographs for later viewing or printing (Abstract).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Nakamura by utilizing generating at least one image representative of a compartment of a vehicle of the plurality of vehicles by means of a camera mounted to a station outside the plurality of 
Regarding claim 2, Nakamura discloses wherein the cable defines a running line (Abstract line 3, “rope”) for the plurality of vehicles, the cable connecting two stations (Abstract line 4, “stops”) and the method comprises identifying a position of the plurality of vehicles on the running line (23, Paragraph 0021).
Regarding claim 3, Nakamura discloses wherein the position of each vehicle of the plurality of vehicles is identified from a calculation of a length of the cable between each vehicle and a reference position (Paragraphs 0021, 0022, and 0024).
Regarding claim 4, combination discloses wherein generating the at least one image representative of the compartment of a vehicle (Nakamura discloses generating information and Moores, JR. et al. teaches the at least one image) is performed when each vehicle is positioned in a departure area (Nakamura, area of “departs”, Paragraph 0020 line 10) in which passengers cannot board the vehicle (Nakamura, Paragraph 0020 lines 8-10, note the claims do not recite anything that prevents passengers from boarding and a departure area is any area in proximity to a stopped vehicle).
Regarding claim 7, the combination discloses wherein the identifier (Nakamura, 19) of the vehicle is located on the vehicle compartment (Nakamura, Figure 2), the at 
Regarding claim 8, Nakamura discloses an installation for transporting a plurality of vehicles hauled by a cable (Paragraph 0002), comprising: 
- an information acquisition system (15) generating information of a compartment of a vehicle of the plurality of vehicles (ON/OFF signal from human body detection sensor 15, Paragraph 0023), and 
- an electronic control unit (24) retrieving an identifier (19) of the vehicle and recording the identifier and the information associated with the identifier in a non-volatile memory (Paragraph 0023 lines 5-8, “stores”).
Nakamura does not disclose an image acquisition system generating an image representative of a compartment of a vehicle of the plurality of vehicles, the image acquisition system comprising a camera mounted to a station outside the plurality of vehicles.  However, Moores, JR. et al. discloses a similar device (Figure 9) that includes an image acquisition system generating an image representative of a compartment (Paragraph 0048 and lines 5-7 of 0049) of a vehicle (chair) of the plurality of vehicles, the image acquisition system comprising a camera (15) mounted to a station outside the 
Regarding claim 9, Nakamura discloses two stations (Abstract line 4, “stops”), the cable defining a running line (Abstract line 3, “rope”) of the plurality of vehicles connecting the two stations, and a locating device (23, Paragraph 0021) configured to identify a position of the plurality of vehicles on the running line.
Regarding claim 10, Nakamura discloses wherein the locating device identifies the position of each vehicle from a calculation of a length of the cable between each vehicle and a reference position (Paragraphs 0021, 0022, and 0024).
Regarding claim 11, the combination discloses a departure area (Nakamura, area of “departs”, Paragraph 0020 line 10)  in which passengers cannot board the vehicles (Nakamura, Paragraph 0020 lines 8-10), the image acquisition system being arranged to generate the image representative of the vehicle compartment when the vehicle is positioned in the departure area (Nakamura discloses generating information and Moores, JR. et al. teaches the at least one image, note the claims do not recite 
Regarding claim 13, the combination teaches wherein the image acquisition system is a video camera (Moores, JR. et al. 15, Paragraph 0023 lines 5) or an infrared thermal camera.
Regarding claim 14, Nakamura in view of Moores, JR. et al. discloses all of the limitations with Nakamura further disclosing the electronic control unit (24) comprising a radiofrequency apparatus (20) retrieving the data characteristic of the passengers aboard the vehicle (Paragraph 0023 lines 5-8) and transmitting them to the electronic control unit (Paragraph 0023 lines 5-8) but Nakamura does not disclose each passenger comprises an element provided with a radiofrequency identification tag emitting data characteristic of the passenger or further determines the number of passengers present in the compartment of the vehicle from the retrieved data.  However, Moores, JR. et al. discloses a similar device that includes wherein each passenger comprises an element provided with a radiofrequency identification tag (20) emitting data characteristic of the passenger (Paragraph 0020 lines 4-6 and Paragraph 0027) for the purpose of identifying individuals on the vehicle (Paragraph 0027). It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Nakamura by utilizing wherein each passenger comprises an element provided with a radiofrequency identification tag emitting data characteristic of the passenger, as disclosed by Moores, JR. et al., for the purpose of identifying individuals on the vehicle.
Regarding claim 15, the combination discloses wherein the identifier (Nakamura, 19) of each vehicle is located on a compartment of each vehicle (Nakamura, Figure 2), the image acquisition system is a video camera (Moores, JR. et al., 15 Paragraph 0023 line 5) and the electronic control unit retrieves the identifier of each vehicle from the information (Nakamura, Paragraph 0020 lines 8-10).  The combination would result in the image acquisition unit of Moores, JR. et al. being used in place of the “information acquisition unit” of Nakamura and Nakamura discloses associating the information from the acquisition unit with the identifier).
Regarding claim 18, the combination discloses a departure area (Nakamura, area of “departs”, Paragraph 0020 line 10) in which passengers cannot board the vehicles (Nakamura, Paragraph 0020 lines 8-10, note the claims do not recite anything that prevents passengers from boarding and a departure area is any area in proximity to a stopped vehicle), the image acquisition system (Moores, JR. et al., 15) being arranged to generate the image representative of the vehicle compartment when the vehicle is positioned in the departure area (Figure 9).
Regarding claim 19, Nakamura discloses a detachable-grip installation (Paragraph 0015, “a gripping machine 11 capable of gripping and releasing cable 12) and wherein the vehicles are attached in removable manner to the hauling cable.
Regarding claim 20, Nakamura discloses a method for transporting a plurality of vehicles hauled by a cable (Paragraph 0002), comprising: 
- running a vehicle (10) of the plurality of vehicles in a station (Abstract line 4, “stops”), the station comprising an information acquisition system (15) attached to the information of the vehicle (ON/OFF signal from human body detection sensor 15, Paragraph 0023); 
- using the information acquisition system to generate at least information representative of a compartment of the vehicle (ON/OFF signal from human body detection sensor 15, Paragraph 0023); 
- retrieving (Paragraph 0023 lines 5-8) an identifier (19) of the vehicle; and 
- recording (Paragraph 0023 lines 5-8, “stores”) the identifier and the information of the compartment of the vehicle associated with the identifier in a non-volatile memory.
Nakamura does not disclose the acquisition system is an image acquisition system to generate at least one image representative of a compartment  of a vehicle, the image acquisition system comprising a camera mounted to a station outside the plurality of vehicles, the at least one image allowing counting of a number of passengers in the compartment of the vehicle.  However, Moores, JR. et al. discloses a similar device (Figure 9) that includes using an image acquisition system to generate at least one image representative of a compartment (Paragraph 0048 and lines 5-7 of 0049) of a vehicle (chair), the image acquisition system comprising a camera (15) mounted to a station outside the plurality of vehicles (Figure 9), the at least one image allowing counting of a number of passengers in the compartment of the vehicle (this limitation does not require computation as argued by Applicant in the response filed 1/26/21 on Pages 7-8, any picture would allow for counting and therefore the limitation is met) for the purpose of automatically photographing individuals and storing the photographs for later viewing or printing (Abstract).  It would have been obvious for a person of ordinary .
Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2007-326442, translated) in view of Moores, JR. et al. (US 2004/0201738 A1), as applied to claims 1-4, 7-11, 13, 14, and 20 above, and further in view of Rattner et al. (US 2017/0068863 A1).  
Regarding claim 5, Nakamura in view of Moores, JR. et al. discloses all of the limitations of the claims but does not disclose determining a number of passengers present in the compartment of the vehicle from the generated at least one image representative of the compartment of the vehicle.  However, Rattner et al. discloses determining a number of passengers present in the compartment of the vehicle from the generated at least one image representative of the compartment of the vehicle (122, Paragraph 0037) for the purpose of determining occupancy of the compartment (Paragraph 0003).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Nakamura in view of Moores, JR. et al. 
Regarding claim 6, Nakamura in view of Moores, JR. et al. discloses all of the limitations with Nakamura further disclosing the electronic control unit (24) comprising a radiofrequency apparatus (20) retrieving the data characteristic of the passengers aboard the vehicle (Paragraph 0023 lines 5-8) and transmitting them to the electronic control unit (Paragraph 0023 lines 5-8) but Nakamura does not disclose each passenger comprises an element provided with a radiofrequency identification tag emitting data characteristic of the passenger or further determines the number of passengers present in the compartment of the vehicle from the retrieved data.  However, Moores, JR. et al. discloses a similar device that includes wherein each passenger comprises an element provided with a radiofrequency identification tag (20) emitting data characteristic of the passenger (Paragraph 0020 lines 4-6 and Paragraph 0027) for the purpose of identifying individuals on the vehicle (Paragraph 0027). It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Nakamura by utilizing wherein each passenger comprises an element provided with a radiofrequency identification tag emitting data 
Regarding claim 12, Nakamura in view of Moores, JR. et al. discloses all of the limitations including each vehicle has a platform so that passengers remain standing in each vehicle (passengers are fully capable of standing in the platform of Nakamura) but does not disclose the electronic control unit determines a number of standing passengers present in the compartment of the vehicle from the representative image.  However, Rattner et al. discloses determining a number of passengers present in the compartment of the vehicle from the generated at least one image representative of the compartment of the vehicle (122, Paragraph 0037) for the purpose of determining occupancy of the compartment (Paragraph 0003).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Nakamura in view of Moores, JR. et al. by utilizing determining a number of passengers present in the compartment of the vehicle from the generated at least one image representative of the compartment of the vehicle, as disclosed by Rattner et al., for the purpose of determining occupancy of the compartment which would allow staff at the landing to take necessary measures upon arrival based on occupants (Nakamura, Paragraph 0002) and determining the number of passengers which would allow rescuers to know the total number of people to rescue so that a more reliable rescue operation can be performed (Nakamura, Paragraph 0026 lines 5-7).  Note, the original disclosure does not support the electronic control unit differentiating from passengers standing or not, and Rattner et al. discloses counting passengers and passengers are fully capable of standing on the platform of Nakamura.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2007-326442, translated) in view of Moores, JR. et al. (US 2004/0201738 A1), as applied to claims 1-4, 7-11, 13, 14, and 20 above.
Regarding claims 16 and 17, Nakamura in view of Moores, JR. et al. discloses all of the limitations of the claims including the camera is configured to generate several images (Moores, JR. et al., digital camera) but does not disclose the camera is mounted mobile with respect to the station and with respect to the plurality of vehicles and the several images have different viewing angles.  However, the Examiner takes Official Notice that  a camera mounted mobile with respect to the station and with respect to the plurality of vehicles and the several images have different viewing angles is old and well known in the art for the purpose of taking multiple pictures from different angles to capture different aspects of the same scene.  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Nakamura in view of Moores, JR. et al. by utilizing the camera is mounted mobile with respect to the station and with respect to the plurality of vehicles and the several images have different .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant persuasively argues, on pages 7-8, that the limitation “allowing for computation” does not actually require the computation but rather just an image.
In response to applicant's argument that Nakamura and Rattner et al. would not work together because Rattner’s system would not be compatible with Nakamura’s binary detection, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649